DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 15, line 4, setting forth the touch part as “pressing down on a holder of the side lock arm” appears improper.  It is noted that claim 1 already sets forth a hook arm assembled with the wiper blade in line 28.  It does not appear that two different wiper arms are simultaneously coupled with the adapter.  As such, it appears the touch part should be set forth as adapted to press down on a holder part of the side lock arm when such arm is coupled with the adapter, or the like.  In line 5, the language “, hinge coupling grooves coupled to hinge pins formed in the adapter the 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US patent application publication 2013/0139343) in view of Aoyama et al (US patent 7,373,688).
	The publication to Kim discloses the invention substantially as is claimed.  Kim discloses a one-touch slide assembly wiper blade including rail springs (122a, 122b, fig. 3) coupled to an upper side of a rubber blade (110).  A base cover (210) is disposed at a longitudinal center of the rubber blade.  The base cover includes a plurality of grip parts (211f, fig. 11) formed on a bottom of front and rear sides thereof.  The base cover is slidably assembled with the rail springs and appears bidirectionally movable as claimed.  Left (130, fig. 3) and right (140) spoilers are assembled on left and right sides of the base cover.  The spoilers have grip parts (133, 143) that slidably and simultaneously engage with all the rail springs along both sides of the base cover.  A coupling mechanism (figs. 14, 15) in the form of protrusions (136, 215) and grooves (146, 214) is provided between the spoilers and the base cover to join such together (note joined position of fig. 15).  The rubber blade appears to have upper and lower rubber rib thicknesses covering upper and lower sides of the rail springs since the rail springs are received into grooves (113, fig. 3) of the rubber blade.  A 
	The publication to Kim discloses all of the above recited subject matter with the exception of portions of the upper and lower rubber rib thickness disposed between one of the spoiler grip parts and an inner-upper surfaces of the spoilers, with the inner-upper surfaces facing the spoiler grip parts.  The publication to Kim further fails to disclose grooves being form on an inner surface of each connection groove, a particular width of the middle connection piece, a particular width of the rail springs and the cap hinge pins protruding from the adapter instead of the front cap.
	The publication to Aoyama discloses a wiper blade (30, figs. 8A-10) wherein left (34a) and right (34b) spoilers have grip parts (32, fig. 10) which grip rail springs (22) at sides thereof which are inserted into insertion grooves (20) in a rubber blade (17).  The grip parts also grip upper and lower rubber rib thicknesses which cover upper and lower sides of the rail springs (see fig. 10).  Portions of the rail springs and portions of the upper and lower rib thicknesses are disposed between the spoiler grip parts and an inner-upper surfaces of the spoilers with the inner-upper surfaces facing the spoiler grip parts in the same manner as applicant (such can clearly be seen in figure 10).



 	With respect to claim 2, component (230, fig. 16) of Kim is deemed a top clip as far as defined.  Note that either end of the adapter can be deemed the rear to which such clip is attached.  Such clip presses down on a hook arm via ribs (233a, fig. 26) when such arm is attached and the clip is closed.
	With respect to claim 3, since the spoilers are received into the opposite ends of the base cover (figs. 13-15), the base cover is deemed to define connection grooves as claimed larger than base connection parts of the spoilers that are received therein.
	With respect to claim 4, Kim discloses the left spoiler (130) as having a base cover-spoiler coupling mechanism as a groove (214, fig. 14) on an inner surface of the connection groove (left side of base cover 210) which receives a protrusion (136, fig. 14) on an outer surface of the left spoiler (130).  The right spoiler (140) has a base cover-spoiler coupling mechanism as a protrusion (215, fig. 14) on an inner surface of the connection groove (right side of the base cover) which engages with a groove (146) on an outer surface of the right spoiler (140).  To shift or reverse the location of the groove/protrusion location on the right spoiler of Kim does not appear inventive as the operation of the device would not thereby be modified.  Such appears little more than a choice of design as to the particular component each of the groove or protrusion is placed on.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to shift or 
	With respect to claims 5-7, it is noted that a rail spring-spoiler joining mechanism is not particularly required per the optional selection in claim 1 where a base cover-spoiler coupling mechanism has been selected.  Thus, further defining of the joining mechanism does not distinguish from Kim where the base cover-spoiler coupling mechanism has been selected.  Note that Kim discloses such base cover-spoiler coupling mechanism.
	With respect to claims 8 and 9, Kim clearly discloses (para. 58) fitting a middle connection piece of the rubber blade (110) formed between rail insertion grooves (113, fig. 3) between rail springs (122a, 122b).  As can be seen from figures 2 and 3, the width of such piece will be small compared to the entire width of the rubber blade and the rail springs will correspond to a large percent width of the entire blade width at the location of such.  However, Kim does not specify the particular width of such piece as compared to the entire width of the rubber blade or the particular width of the rail springs as compared to the entire width of the rubber blade.  Selection of such particular width of the piece as it compares to the entire width of the rubber blade or the particular width of the rail springs as they compare to the entire width of the rubber blade does not appear inventive.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  The particular width selection of either the middle connection piece or the rail springs width does not appear to produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to select the width of the middle connection piece and the width of the rail springs as desired, including as claimed, to optimize support of the rubber blade and thus wiping performance.

	With respect to claim 11, the central point of the hinge pin (213, fig. 10) of Kim appears positioned at the same height as an upper surface (213c) of the base cover, or at least within a diameter of such hinge pin to such surface.
	With respect to claim 12, note an operation groove in front of and behind the hinge pin (fig. 10) in the base cover.  Such is deemed to define a space for molding, as far as defined, and rotation of the hinge feet (222d) as claimed since they are received therein.
	With respect to claim 13, the hinge pin of Kim appears integral with the base cover since it is joined therewith.  The particular manner or method of making such with the cover, such as by injection molding, does not appear of patentable significance in the product claim.
	With respect to claims 14 and 16, it is noted that Kim discloses the front cap (230, figs. 16, 17) as having hinge pins (232) thereon which engage apertures (225a) on the adapter (220).  Hinge and joining pins (226) on the adapter elastically engage with joining grooves (234) of the front cap.  While Kim discloses the hinge pins on the cap instead of the adapter, to shift the location of such does not appear inventive as the operation of the device would not thereby be modified.  Such appears little more than a choice of design as to the particular component each of the hinge pin of groove is placed on.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to shift or swap locations of the hinge pins and grooves on the front cap and adapter as a mere choice of design.  With respect to claim 14, Kim includes a push part (ex. 233) formed inwardly (fig. 17) of the cap that would act to prevent detachment of a pinch tap arm as far as defined.  Note that a pinch tap arm does not appear as part of the claimed wiper blade. 
Allowable Subject Matter

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 06 April 2021 have been fully considered but they are not persuasive.  Initially, it is noted that there remains some 112(b) deficiencies with respect to claims 15 and 17 as set forth above.  Applicant’s argument with respect to the rejection of claims by Kim are noted but not persuasive.  As set forth above, Aoyama clearly discloses upper and lower rubber rib thicknesses, in addition to the rail springs, being disposed between the spoiler grip parts and inner-upper surfaces of the spoilers.  Such teaching could readily be employed in Kim to enhance the retention of the rubber blade with the spoilers.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
04 May 2021